DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JONATHAN MILLER on 03/08/2021.
--It is noted that the amendments to the claims find support in the Figures, at Page 9 Line 30-Page 10 Line 5, and at Page 20 Line 18-24 of the specification filed on 03/26/2019; and --
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT

Listing of Claims:


Claim 1 Line 24-25 currently states “the first communication passages are disconnected from the second communication passage by the outer surface of the drive shaft exposed to the first communication passage.”
Has been amended to state --some of the first communication passages are disconnected from the second communication passage by the outer surface of the drive shaft that is exposed to the some of the first communication  passages.--

Claim 2 Line 3 states “the main body faces at least one of the first communication passages in communication”
Has been amended to state --the main body faces the some of the first communication passages in communication--

Claim 5 Line 3 states in part “with the second communication per rotation of the drive shaft”
Has been amended to state --with the second communication passage per rotation of the drive shaft--


Has been amended to state --the drive shaft includes a main body that faces some of the first communication passages in communication with--

Claim 6 Line 29-30 currently states “the at least one first communication passage is disconnected from the second communication passage by the main body facing the at least one first communication passage.”
Has been amended to state --the some of the first communication passages are disconnected from the second communication passage by the main body facing the some of the first communication passages.--

Claim 8 Line 6-8 states in part: “the at least one first communication passage is disconnected from the second communication passage by the main body facing the at least one first communication passage that is in communication with the corresponding compression chamber”
Has been amended to state -- the some of the first communication passages are disconnected from the second communication passage by the main body facing the some of the first communication passages that are in communication with the corresponding compression chamber--



Has been amended to state ----

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--some of the first communication passages are disconnected from the second communication passage by the outer surface of the drive shaft that is exposed to the some of the first communication passages.--

The Prior Art
The closest prior art of record is Sakai USPN 5478212. 
Sakai USPN 5478212 discloses the limitations from Line 1-23 of claim 1 as explained in the last office action.

Further since claim(s) 6-12 require similar limitations that make independent claim 1, and dependent claims 2-5 allowable as discussed above, claim(s) 6-12 are allowable for the same reasons.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



	/PATRICK HAMO/           Primary Examiner, Art Unit 3746